Notice of Pre-AIA  or AIA  Status
1.		The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION	
Status of Application, Amendments and/or Claims
2.		The amendment of 7/20/2021 is acknowledged. Claims 73 and 101-102 have been cancelled. Claims 60, 82, 92, 94, 99 and 101 have been amended. Claims 60, 62-66, 70-72, 79-82, 86-90, 92-99 and 101-102 are currently pending.
3.		Claims 60, 62-66, 70-72, 79-82, 86-90, and 92-99, drawn to an encapsulated digestive enzyme preparation, are being considered for examination in the instant application. 
	
Withdrawn rejections
4.		Upon consideration of amendment of claim 60 to recite a pharmaceutical composition, while the cited art (Olson) teaches a cleaning composition, the rejections under 35 U.S.C. 102(b), and 35 U.S.C. 103(a) are withdrawn.
NOTE: Upon consideration of Applicant’s submission of a terminal disclaimer to obviate a previously made double patenting rejection over US patent 9,415,014, the rejection is withdrawn. 
Rejections maintained
Double Patenting - Non-Statutory
5.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
6.		A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with 
7.		Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

8.		Claims 60, 62-66, 70-72, 79-82, 86-90, and 92-99, are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-28 of US Patent 9,931,302. The rejection is maintained and extended to amended claims for reasons of record in the Office Action dated 2/10/2021. The present rejection is modified to address the instant amendment. Please note that previously rejected claims 73 and 101-102 are now cancelled.
Although the conflicting claims are not identical, they are not patentably distinct from each other because in each case the claims recite a digestive enzyme particle preparation comprising a core comprising protease, amylase and lipase and a coating comprising lipid, wherein the digestive enzymes are present in an amount from about 75% to about 85% by weight.
The only differences are as follows:
i) The ‘302 patent claims are directed to a method of treating cystic fibrosis using the same enzyme preparation as instant claims, while instant claims are only reciting the enzyme preparation. The product in the instant claims is therefore, anticipated by the product used in the ‘302 method claims. 
ii) Claims of the ‘302 patent do not recite the ‘mg’ doses as in instant claim 60. However, claim 19 of the ‘302 patent recites that the digestive enzymes have a protease activity of not less than 156 USP units/mg, which corresponds to a dose of 900 mg in single dose sachet of lipid encapsulated pancrelipase formulation (Example 8). Therefore, the amounts recited in previous claims 101 and 102 and now incorporated into independent claim 60, are covered by ‘302 claims 1, 19, 21-23 and Example 8.
It is also noted that the application for patent ‘302 (14/612,580) was filed as a continuation (CON) of 13/407,408, which is a CON of 12/386,051 (also parent in the instant The statute on its face applies only to divisional applications, and a continuation application, like a continuation-in-part application, is not a divisional application. See Gerber Garment Tech., Inc. v. Lectra Sys., Inc., 916 F.2d 683, 688 (Fed. Cir. 1990).
Still further, the ‘580 application is a direct CON of the ‘408 application, which did not have an inventive group directed to a method of treating a disease (cystic fibrosis) in the restriction requirement dated 9/28/2012. 
Because the ‘302 patent claims are not consonant with the restriction requirement in the ‘408 application (immediate parent of the ‘302 patent application), and because the ‘302 application is in a straight line of CONs from the common ‘051 application, the prohibition against nonstatutory double patenting rejections is not applicable.
Because the instant claims define an invention that is anticipated by the claims of the ‘302 application, the “obviousness-type” non-statutory double patenting rejection is appropriate (MPEP 804(II)(B)(1)). 
9.		Therefore, the instant claims are not patentably distinct over the issued claims in U.S. patent 9,931,302.

10.		Claims 60, 62-66, 70-72, 79-82, 86-90, and 92-99, are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 3, 5, 7-8, 30-32, 34, 37-39, 46-50, 61-71, 95, and 120-122 of co-pending application number 16/499,988. The rejection is maintained and extended to amended claims for reasons of record 
Although the conflicting claims are not identical, they are not patentably distinct from each other because in each case the claims recite a preparation comprising digestive enzymes comprising a core comprising amylase, protease and lipase, and a lipid coating comprising lipid, lipid mixture or hydrogenated soy oil, wherein the enzymes are present in an amount from about 75% to about 85% by weight, the preparation is sieved through identical mesh dimensions, and has overlapping dose limitations (claim 61 of ‘988 application).
	The only difference is as follows:
The ‘988 claims are directed to a method of treating addiction using the same enzyme preparation as instant claims, while instant claims are only reciting the enzyme preparation. The product in the instant claims is however, anticipated by the product used in the ‘988 method claims. 
Because the instant claims define an invention that is anticipated by the claims of the ‘988 application, the “obviousness-type” non-statutory double patenting rejection is appropriate (MPEP 804(II)(B)(1)).
11.		This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

New Rejection
12.		Claims 60, 62-66, 70-72, 79-82, 86-90, and 92-99, are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 4-10, 12, 19-20 of US Patent 10,940,187. Please note that instant claims 60 and 62-66 were previously rejected over claims of pending application 16/281,908 (issued as patent no. 10,940,187 on 9 March 2021, i.e. after submission of the last Office Action dated 2/10/2021). 

	The only differences are as follows:
i) The ‘187 claims are directed to a method of treating schizophrenia using the same enzyme composition as instant claims, while instant claims are only reciting the enzyme composition. The product in the instant claims is therefore, anticipated by the product used in the ‘187 method claims.
ii) Claims of the ‘187 patent do not recite the ‘mg’ doses as in instant claim 60. However, Example 1 provides the amount of pancreatin (comprising amylase, protease and lipase) in each ‘mg’ in terms of U.S.P. units. Considering the exemplified pancreatin as the basis of converting U.S.P. to mg dose for each enzyme, and the recited U.S.P. units/dose in claim 12 of ‘187 patent, the total amount of digestive enzymes in a dose, amounts to a value that is covered by instant claim 60 (For example 5000 U.S.P. units/dose of protease = 200 mg; 1000 U.S.P. units/dose of amylase = 40 mg; 1500 U.S.P. units/dose of lipase = 750 mg; providing a total of 990 mg dose). Therefore, the amounts recited in previous claims 101 and 102, are covered by ‘187 claims 1-2, 9-10, 12, 19-20 and Example 1.
Because the instant claims define an invention that is anticipated by the claims of the ‘908 application, the “obviousness-type” non-statutory double patenting rejection is appropriate (MPEP 804(II)(B)(1)).
13.		This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Applicant’s arguments:
14.		Applicant’s arguments with respect to rejections over claims of applications 16/499,988, 16/281,908 (now issued as US Patent 10,940,187) and US Patent 9,931,302 will be addressed. Please note that a new rejection over claims of US Patent 10,940,187 is presented. 
	16/281,908: Applicant states that previously recited claims 101 and 102 of instant application are now cancelled, and the limitations therein are incorporated into claim 60. Applicant asserts that since claims 101 and 102 were not included in the rejection, this will now be moot. Applicant requests reconsideration and withdrawal of the rejection. 
16/499,988: Applicant argues that the claims of ‘988 application are to a method of treating addiction, which is a distinct and independent invention from composition claims, as acknowledged by the Office in a Restriction requirement. Applicant alleges that construing “compositions and methods as interchangeable” “is contradictory to the prosecution history of this family”. Applicant also adds that the ‘988 application has a later effective filing date (4/10/2017) than that of the instant application (4/9/2009). Applicant requests reconsideration and withdrawal of the rejection.
9,931,302: Applicant alleges that claims 101 and 102 “were improperly included in the rejection” as the ‘302 claims do not recite those limitations. Applicant asserts that claims 101 and 102 
 are now cancelled and incorporated into claim 60. Applicant alleges that the Office conducted a  “cherry-picking analysis” based upon the assertion that the parent application No. 13/407,408 did not contain a Restriction Requirement having a separate inventive group for a method of treating cystic fibrosis”, and disregarding the restriction requirement of the first application in the family (12/386051). Delineating the restriction in the ‘051 application, Applicant emphasizes that 
15.		Applicant’s arguments are fully considered, however, are not found to be persuasive based upon reasons presented in the rejection and reiterated below.
16.		With respect to Applicant’s arguments on the rejection over ‘908 claims, it is acknowledged that claims 101 and 102 were inadvertently not included in the double patenting rejection. As stated above, the ‘908 application is now issued as US patent 10,940,187. A new rejection is presented considering the limitations of now cancelled claims 101 and 102 incorporated into claim 60.
17.		 Applicant’s arguments with respect to rejection over the ‘302 patent is considered, but not found to be persuasive. The limitations of claims 101 and 102 (now in claim 60) are taught in the ‘302 patent claims as explained in the rejection above. Therefore, contrary to Applicant’s allegation, claims 101 and 102 were properly included in the rejection.
18.		Applicant’s allegation of contradictory construing of compositions and methods as interchangeable, despite restriction recognizing these as distinct inventions in the ‘051 and instant applications, is not persuasive. As stated previously and reiterated herein, application for patent ‘302 (14/612,580) was filed as a continuation (CON) of 13/407,408, which is a CON of 12/386,051 (also parent in the instant case), i.e. the ‘580 patent application is in a straight line of CONs from the common parent ‘051 application.  As it is a CON, the ‘302 patent is not protected from double-patenting rejections.  See Amgen v Hoffman LaRoche, 92 USPQ2d 1289; 580 F3d 1340. We are persuaded by the reasoning in Pfizer that the § 121 safe harbor provision does not protect continuation applications or patents descending from only continuation applications. The statute on its face applies only to divisional applications, and a continuation application, like a continuation-in-part application, is not a divisional application. See Gerber Garment Tech., Inc. v. Lectra Sys., Inc., 916 F.2d 683, 688 (Fed. Cir. 1990) (emphasis added by Examiner). The shield against double patenting provided by 35 USC 121 does not apply here. 
19.		Because application ‘580 was filed as a CON and not a DIV, and because the method claims of ensuing patent ‘302 uses the same product as instantly claimed, the product in the instant claims is anticipated by the product used in the ‘302 method claims. The double patenting rejection is therefore, proper and is maintained.
20.		Applicant’s arguments on the rejection over ‘988 claims is considered but not found to be persuasive. The ‘988 application was not filed as a divisional and does not belong to the instant family, therefore, is not covered by Restriction requirement in the prosecution history of this family. Because the instant (composition) claims define an invention that is anticipated by the claims (composition used in method) of the ‘988 application, the “obviousness-type” non-statutory double patenting rejection is appropriate (MPEP 804(II)(B)(1)). Applicant’s argument that the ‘988 application has a later effective date than that of instant application is accepted. However, instant claims are not yet in condition of allowance. The rejection is therefore, maintained.
Conclusion
21.         	No claims are allowed.
			22.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aditi Dutt whose telephone number is (571)272-9037.  The examiner can normally be reached on M-F 9:00am-5:00pm.
23.		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
24.		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/A. D./
Examiner, Art Unit 1649
18 November 2021

/DANIEL E KOLKER/
Supervisory Patent Examiner, Art Unit 1644